FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                          FOR THE TENTH CIRCUIT                     May 6, 2019

                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

    JULIE A. MACKINNEY,

          Plaintiff - Appellant,
    v.                                                No. 18-1437
                                             D.C. No. 1:16-CV-01447-NYM
                                                       (D. Colo.)

    ALLSTATE FIRE AND
    CASULATY INSURANCE
    COMPANY,

          Defendant - Appellee.



                          ORDER AND JUDGMENT *


Before MATHESON, McKAY, and BACHARACH, Circuit Judges.


         This appeal grew out of a suit over insurance coverage. At trial, the

insured’s sole claim was a state-law claim for bad faith based on the

insurer’s unreasonable delay in paying underinsured-motorist benefits. On


*
      Oral argument would not materially help us to decide this appeal. See
Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). We have thus decided
the appeal based on the briefs and record on appeal.

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for persuasive value if otherwise
appropriate. Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
this claim, the jury found no liability and the district court entered

judgment for the insurer. The insured appeals.

         The appeal involves the denial of the insured’s motion for a mistrial.

The motion stemmed from questioning of the insured on cross-examination.

This questioning involved the insurer’s earlier payments on the claims for

underinsured-motorist coverage. The insured’s responses showed that when

she sued, she hadn’t known about payments to her attorney.

         After the insured testified, the bailiff notified the district court that

one of the jurors had admitted possible bias in the case. The district judge

inquired and learned that the juror believed, based on the insured’s

testimony, that the insured’s attorney had been driving the entire lawsuit.

The district court ultimately dismissed this juror, but the insured also

moved for a mistrial. The district court declined to order a mistrial,

concluding that the prejudice had been remedied through dismissal of the

juror.

         On appeal, the insured argues that the district court erred in refusing

to declare a mistrial. The insured contends that the allegedly irrelevant and

prejudicial cross-examination prevented her from receiving a fair trial.

         In reviewing the denial of a mistrial, we apply the abuse-of-

discretion standard. Towerridge, Inc. v. T.A.O., Inc., 111 F.3d 758, 769

(10th Cir. 1997). In our view, the court did not abuse its discretion in




                                           2
denying the motion for a mistrial. 1 The insured’s statutory claim was that

the insurer had taken too long to make these payments, and the questions

asked on cross-examination apparently involved the timing of the insurer’s

past payments to the insured’s attorney. The timing of the past payments

appears relevant to a claim based on delays in making those payments, and

we do not see why these questions would be unfairly prejudicial. (If they

are unfairly prejudicial, the insured has not told us why they are.) We thus

conclude that the district court acted within its discretion in declining to

order a mistrial based on the cross-examination of the insured.

      Affirmed.

                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




1
      The insurer contends that the appellant’s brief is deficient. It is true
that the insured’s counsel has not (1) identified any of the actual questions
or answers underlying the appeal or (2) explained how the questioning was
unfairly prejudicial. Despite these shortcomings, we address the merits of
the appeal.

                                       3